FORM N-8F SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Application pursuant to Section 8(f) of the Investment Company Act of 1940, as amended (the Act), and Rule 8f-1 thereunder for Order Declaring that Company Has Ceased to be an Investment Company. I. General Identifying Information 1. Reason fund is applying to deregister (check only one ; for descriptions, see Instruction 1 above): [X] Merger [ ] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund: Eaton Vance Credit Opportunities Fund (the Fund) 3. Securities and Exchange File No.: 811-21820 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Two International Place, Boston, MA 02110 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Deidre E. Walsh, Esq. Eaton Vance Management Two International Place Boston, MA 02110 (617) 672-8579 1 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Eaton Vance Management Two International Place Boston, MA 02110 (617) 672-8579 State Street Bank and Trust Company 200 Clarendon Street, Boston, MA 02116 (617) 330-6700 American Stock Transfer & Trust Company 59 Maiden Lane New York, NY 10038 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-3 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [] Unit investment trust; or [] Face-amount certificate company. 9. Subclassification if the fund is a management company (check only one): [ ] Open-end [X] Closed-end 10. State law under which the fund was organized or formed ( e.g., Delaware, Massachusetts): Massachusetts 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the funds contracts with those advisers have been terminated: Eaton Vance Management Two International Place Boston, MA 02110 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the funds contracts with those underwriters have been terminated: UBS Securities LLC A.G. Edwards & Sons, Inc. 299 Park Avenue One North Jefferson Avenue New York, NY 10171 St. Louis, MO 63103 Merrill Lynch, Pierce, Fenner & Smith Incorporated 4 World Financial Center New York, NY 10080 2 13. If the fund is a unit investment trust ("UIT") provide: (a) Depositor's name(s) and address(es): (b) Trustees name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund ( e.g., an insurance company separate account)? [ ] Yes [X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ]No If Yes, state the date on which the board vote took place: June 15, 2009 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes [ ]No If Yes, state the date on which the shareholder vote took place: February 26, 2010 If No, explain: II. Distributions to Shareholders 16. Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? [X] Yes [ ] No (a) If Yes, list the date(s) on which the fund made those distributions: March 12, 2010 (b) Were the distributions made on the basis of net assets? [X] Yes [ ] No 3 (c) Were the distributions made pro rata based on share ownership? [X] Yes [] No (d) If No to (b) or (c) above, describe the method of distributions to shareholders. For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only : Were any distributions to shareholders made in kind? [ ] Yes [ ]No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: 17. Closed-end funds only : Has the fund issued senior securities? [X] Yes [ ] No If Yes, describe the method of calculating payments to senior security holders and distributions to other shareholders: All auction preferred shares were redeemed at the time of the Merger for cash equal to the liquidation preference of those shares plus all accrued but unpaid distributions. 18. Has the fund distributed all of its assets to the funds shareholders? [X] Yes [ ] No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: 19. Are there any shareholders who have not yet received distributions in complete liquidation of their interests? [ ] Yes [X] No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: 4 III. Assets and Liabilities 20. Does the fund have any assets as of the date this form is filed? ( See question 18 above) [ ] Yes [X] No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? [ ] Yes [ ] No 21. Does the fund have any outstanding debts (other than face-amount certificates if the fund is a face-amount certificate company) or any other liabilities? [ ] Yes [X] No If Yes, (a) Describe the type and amount of each debt or other liability; (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request for Deregistration 22. (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses: $15,000 (ii) Accounting expenses: $ 3,200 (iii) Other expenses (list and identify separately): Proxy Printing $13,930 Solicitation $24,278 Postage $ 6,239 (iv) Total expenses (sum of lines (i)-(iii) above): $62,647 (b) How were those expenses allocated? The Funds expenses in connection with the merger were allocated to the Fund, however, expenses paid after the closing of the Merger were paid by Eaton Vance Management. (c) Who paid those expenses? Eaton Vance Management (d) How did the fund pay for unamortized expenses (if any)? N/A 5 23. Has the fund previously filed an application for an order of the Commission regarding the Merger or Liquidation? [ ] Yes [X] No If Yes, cite the release numbers of the Commissions notice and order or, if no notice or order has been issued, the file number and date the application was filed: V. Conclusion of Fund Business 24. Is the fund a party to any litigation or administrative proceeding? [X] Yes [ ] No If Yes, describe the nature of any litigation or proceeding and the position taken by the fund in this litigation: Description of Tousa Litigation This adversary proceeding was filed in the United States Bankruptcy Court, Southern District of Florida. The Complaint (as amended three times) named among others, Eaton Vance Credit Opportunities Fund, as a defendant (the Eaton Vance Defendant). The Official Committee of Unsecured Creditors (Committee) of TOUSA, Inc. (TOUSA) sought to avoid certain pre-petition transfers that grew out of certain secured debt obligations which allegedly were fraudulent and preferential and forced certain of TOUSAs subsidiaries to take on hundreds of millions of dollars of debt so that it could repay a debt for which those subsidiaries were not liable. According to the Complaint, these subsidiaries either were already insolvent or thereby became insolvent at the time it took on such debt. The Eaton Vance defendant was part of a group of lenders under the senior credit agreement referred to as the Senior Transeastern Lenders. The Eaton Vance defendant sold the TOUSA/Transeastern revolver and term senior loans in June 2007 to another named defendant (Deutsche Bank Trust Company Americas) prior to the pay-out in July 2007; however, the sales did not settle until September 2007. Eaton Vance Management, the Eaton Vance Defendants investment adviser, has sent two separate demand letters to Deutsche Bank on behalf of the Eaton Vance defendant requesting reimbursement of any final judgment entered against the Eaton Vance defendant and all related interest and charges incurred defending this matter. The Eaton Vance defendant is part of the Senior Transeastern Lenders Group of defendants represented by Milbank in New York. Trial proceedings concluded on August 28, 2009 after the Court allowed additional testimony of two of the Committees experts to continue an extra day beyond the originally scheduled close of the trial. Findings of Fact and Conclusions of Law were filed on September 4, 2009. On October 13, 2009, Bankruptcy Judge John K. Olson issued his decision and ordered the Senior Transeastern Lenders to disgorge $403 million in principal, plus prejudgment interest (at a rate of 9%), on or before October 23, 2009. The Eaton Vance defendant, however, was specifically excluded from the impact of this judgment - on page 163 of his 182 page opinion, Judge Olsen concluded that the monies transferred to Deutsche Bank are directly recoverable from Deutsche Bank. The Senior Transeastern Lenders filed a notice of appeal of Judge Olsons decision to the District Court on October 20, 2009. The deadline for posting bonds was recently extended by the District Court to December 22, 2009. Given the language of Judge Olsons Order described above, the Eaton Vance defendant has withdrawn from the Senior Transeastern Lenders Group 6 represented by Milbank effective close of business November 30, 2009. After consulting with outside counsel, the Eaton Vance defendant does not intend to post a bond for the amount of the judgment attributable to the loans transferred to Deutsche Bank. In an abundance of caution, however, the Eaton Vance defendant has retained Faegre & Benson LLP, and local Florida counsel, to represent its interests going forward and to file a fairly simple me too appeal to both preserve their appellate rights and to delay the possibility of an execution of a final judgment by the Committee, without the need to continue to incur ongoing substantial monthly legal fees as part of the Senior Transeastern Lenders Group represented by Milbank. 1 Deutsche Bank posted a surety bond on behalf of the Eaton Vance defendant on December 22, 2009. On January 14, 2010, the Senior Transeastern Lenders filed an unopposed motion to stay the TOUSA appeal or extend the time for filing briefs, in light of the potential transfer or consolidation of the case with related appeals. According to the motion, initial briefs are currently due on Jan. 19, 2010. On January 29, 2010, the Committee filed a motion to stay the appeal (or briefing of the appeal) until the bankruptcy adversary proceeding is concluded, or alternatively to dismiss the appeal as interlocutory. Although there is a stay currently in place, the stay requested by the Committee would differ from the existing stay because it would remain in place until the bankruptcy adversary proceeding fully concludes. This motion, like the prior motion for a stay, should affect the proceeding as a whole. On March 5, 2010, the Committee filed another motion requesting the Court to consolidate all appeals. Judge Gold held oral argument on the motion to consolidate and the motion to stay/dismiss on March 19, 2010. The motion to stay/dismiss was denied and the motion to consolidate was taken under advisement but was not granted. The Court set a merits briefing and argument schedule with the opening brief due on June 1, reply brief due on September 3 and oral argument on October 29, 2010. 1 According to Faegre & Benson LLP, a me too appellate brief will essentially incorporate and adopt the legal arguments made by Milbank on behalf of the Senior Transeastern Lenders Group. 25. Is the fund now engaged, or intending to engage, in any business activities other than those necessary for winding up its affairs? [ ] Yes [X] No If Yes, describe the nature and extent of those activities: VI. Mergers Only 26. (a) State the name of the fund surviving the Merger: Eaton Vance Limited Duration Income Fund (b) State the Investment Company Act file number of the fund surviving the Merger: 811-21323 (c) If the merger or reorganization agreement has been filed with the Commission, state the file number(s), form type used and the date the agreement was filed: Eaton Vance Limited Duration Income Fund, Form N-14, Post-Effective Amendment No. 1, 1933 Act File No. 333-161589, filed with the Commission on August 19, 2010 (Accession No. 0000940394-10-00854) (d) If the merger or reorganization agreement has not been filed with the Commission, provide a copy of the agreement as an exhibit to this form. 7 VERIFICATION The undersigned states that (i) she has executed this Form N-8F application for an order under section 8(f) of the Investment Company Act of 1940 on behalf of Eaton Vance Credit Opportunities Fund, (ii) she is the Assistant Secretary of Eaton Vance Credit Opportunities Fund, and (iii) all actions by shareholders, directors, and any other body necessary to authorize the undersigned to execute and file this Form N-8F application have been taken. The undersigned states that the facts set forth in this Form N-8F application are true to the best of his knowledge, information and belief. September 3, 2010 Deidre E. Walsh Deidre E. Walsh, Esq. Assistant Secretary 8
